GILBERTSON, Chief Justice
(concurring in result in part and dissenting in part).
[¶ 23.] I agree with the Court’s conclusion that the Department had jurisdiction to hear Leach’s petition. However, I disagree that Leach had a right to appeal the Department’s ruling. Therefore, I concur in result in the Court’s decision to reverse the circuit court’s vacation of the Department’s ruling. However, remanding to the *351circuit court for a determination on- the merits is not authorized in this case because the circuit court does not have jurisdiction to entertain Leach’s appeal. . Even if the appeal was statutorily authorized, it is improper because Leach lacks judicial standing. Therefore, I would affirm the circuit court’s, dismissal of .Leach’s appeal.
[¶24.] 1. The circuit. court lacked appellate jurisdiction.
[¶ 25.] The Court and Leach assert-the circuit court had jurisdiction under the first sentence of SDCL 1-26-30, which states: “A person who has exhausted all administrative remedies ■ available within any agency or a party who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter.” As the Court notes, the Legislature amended SDCL 1-26-30 in 1977, replacing and with or. 1977 S.D. Sess. Laws ch. 13, § 12.- Based solely on this change in word choice, both the Court and Leach conclude that this amendment created alternate avenues for appeal. '
[1126.] We already considered and rejected the notion that the 1977 Amendment was substantive rather than stylistic over 35 years ago iri Homestake Mining Co. v. Board of Environmental Protection, 289 N.W.2d 561 (S.D.1980). In that case, a mining company appeared before the State. Environmental Protection Board to protest its adoption of rules changing the designation of a stream, which Homestake used for disposing of waste, to a fishery stream. Id. at 561-62. Homestake attempted to appeal the rule into circuit court under SDCL 1-26-30 and also filed a declaratory judgment action with the circuit court under SDCL 1-26-14. Homestake Mining, 289 N.W.2d at 562. In rejecting Homestake’s appeal, we declined to. assign any meaning to the 1977 Amendment and acknowledged that a substantive change may not have even been intended. See id. We held “that the 1977 legislative-amendment to SDCL 1-26-30 was not intended to authorize appeals that question rules adopted by administrative agencies in other than contested cases.” Id. (emphasis added). In other words, SDCL i-26-30 provides appellate jurisdiction to the circuit court to hear only a case “in-volv[ing] a contested case procedure.” Small v. State, 2003 S.D. 29, ¶¶ 18-19, 659 N.W.2d 15, 19 (per curiam); Homestake Mining, 289 N.W.2d at 562.16 In concluding otherwise, the Court ignores our decisions in Homestake Mining and Small.
[¶ 27.] Small presents an additional analytical challenge to the Court’s conclusion that the 1977 Amendment established two avenues for appeal. The Court claims that “under the disjunctive 1977 amendment, the Legislature authorized parties in agency proceedings to appeal to circuit court if they had either exhausted their remedies within the agency or if they were aggrieved by the agency’s decision in a contested case.” See supra ¶ 14. In other words, the Court argues that the aggrieved-party and remedy-exhaustion requirements are each sufficient — instead of necessary — conditions to invoke a right of appeal. However, contrary to the Court’s claim, we have repeatedly held that the remedy-exhaustion requirement is a necessary condition of appeal. Small, 2003 S.D. 29, ¶ 16, 659 N.W.2d at 18-19 (“[N]o one is entitled to judicial relief for a supposed or threatened’ injury until the prescribed ad*352ministrative remedy has been exhausted/’ (quoting S.D. Bd. of Regents v. Heege, 428 N.W.2d 535, 539 (S.D.1988))). Consequently, subscribing to the Court’s theory requires either overruling these numerous cases or explaining why the 1977 Amendment should be read as only half disjunctive (the Court offers no such explanation).
[¶28.]" Portions of the Administrative Procedure Act (APA) and the Declaratory Judgment Act (DJA) also suggest the Legislature did not intend the 1977 Amendment to create a right to appeal in an uncontested case. When engaging in statutory construction, “the intent [of a statute] must be determined from the statute as a whole, as well as other statutes relating to the same' subject.” Maynard v. Heeren, 1997 S.D. 60, ¶ 13, 563 N.W.2d 830, 835. Because this is an uncontested case, Leach was not permitted to directly ask the circuit court to declare the meaning of earnings. SDCL 21-24-3. Similarly, Leach would not have been permitted to directly ask the circuit court to declare the meaning of an administrative rule. SDCL 1-26-14. By remanding this ease for an appeal on the merits, then, the Court today permits Leach to do by way of appeal exactly that which he would be barred from doing directly: ask a court to substantively- declare the meaning of a statute in the absence of an actual case.
[¶29.] The requirement that a would-be appellant exhaust administrative remedies reinforces the conclusion that the 1977 Amendment did not ’establish a right to appeal in an uncontested case. A remedy cannot exist in the absence of an injury. See Hyde v. Minn., Dak. & Pac. Ry. Co., 29 S.D. 220, 234, 136 N.W. 92, 97 (1912) (“There is no redress, as there, is no wrong to redress.... ”); Black’s Law Dictionary 1485 (10th ed.2014) (defining remedy as “[t]he. means of enforcing a right or preventing or redressing a wrong”). .In the hypothetical -question Leach appealed to the circuit court,, he did not claim to .have been injured, nor did he seek to enforce his rights.17 Because there was no injury, there necessarily was no “remedy” for Leach to exhaust.18 Therefore, Leach is *353not “[a] person who has exhausted all administrative remedies available[.]” SDCL 1-26-30 (emphasis added). Consequently, the circuit court did not have appellate jurisdiction over Leach’s appeal even if the Court ignores Homestake Mining19 and Small.20
[¶ 30.] 2. Leach lacked judicial standing to appeal into the courts.
[¶ 31.] Even if the Court was correct in concluding the circuit court had appellate jurisdiction, Leach’s appeal should have been dismissed by the circuit court because it does not present a case or controversy. “It is a fundamental principle of our jurisprudence that courts do not adjudicate issues that are not actually before them in the form of cases.... ” State v. Kvasnicka, 2013 S.D. 25, ¶ 23, 829 N.W.2d 123, 129 (quoting Moeller v. Weber, 2004 S.D. 110, ¶ 45, 689 N.W.2d 1, 16). “Although- declaratory relief is designed to determine legal rights or relations before an actual injury occurs, courts ordinarily wiil not render decisions involving future rights contingent upon events that may or may not occur.” Boever, 526 N.W.2d at 750.
[¶ 32.] The. Court erroneously concludes that the case requirement is satisfied simply because — according to the Court — SDCL 1-26-30 grants appellate jurisdiction. On the contrary, the question whether a court has jurisdiction is not synonymous with the question whether an appeal presents a justiciable ease. A court should decline to decide an issue in the absence of an injury even if the court has jurisdiction to do so. Boever, 526 N.W.2d at 750. To conclude- otherwise leads to unreasonable results. : Under SDCL 15-26A-3,'for example, this Court has appellate jurisdiction over any judgment of a circuit' court. According to the Court’s reasoning, then, this Court should never dismiss such an appeal for lack of á case. Yet, because a court that lacks jurisdiction can do nothing but dismiss for lack of jurisdiction, Cadle Co. v. Shabani, 4 So.3d 460, 463 (Ala.2008), presumably we have *354had appellate jurisdiction in every instance in which we have invoked the case requirement to decline deciding an issue. See, e.g., Kvasnicka, 2013 S.D. 25, ¶¶ 21-24, 829 N.W.2d at 128-29 (declining to decide question on appeal for lack of a'case' or controversy). Thus, having appellate jurisdiction is a necessary — but not a sufficient — condition to deciding an issue on appeal.
[¶ 33.] Leach has not presented a case or controversy for judicial review. “A plaintiff must .satisfy three elements in order to establish standing as an aggrieved person such that a court has subject matter jurisdiction. First,, the plaintiff must establish that he suffered an injury in fact....” Cable v. Union Cty. Bd. of Cty. Comm’rs, 2009 S.D. 59, ¶ 21, 769 N.W.2d 817, 825 (citation omitted). Standing cannot be established unless the alleged injury is “actual or imminent” and not “hypothetical.]” Id. Leach does not claim to have been injured by the Department’s ruling, nor does he claim to represent a client injured by the Department’s ruling.21 In other words, Leach asked the circuit court to interpret a statute, SDCL 62-1-1(6), and declare the rights of a hypothetical third party hypothetically affected by the Department’s declaratory ruling. As we unanimously held in Boever, “judicial machinery should be conseryed for problems which are real and present or imminent, not squandered on problems which are abstract or hypothetical or remote.” 526 N.W.2d at 750 (quoting Gottschalk v. Hegg, 89 S.D. 89, 228 N.W.2d 640, 643-44 (1975)). Therefore, Leach does not have standing, and the circuit court correctly dismissed his appeal.22
[¶34.] In practical terms, Leach’s appeal to the circuit court is meaningless. Even if the court decides in his favor on the merits, what has he accomplished? Because he asserts no injury — and because there was no adverse party to be bound by the court’s decision — a favorable decision carries no immediate benefit. Additionally, as the Court concedes, remanding Leach’s appeal to the circuit court for a decision on the merits precludes a review of the merits by this Court. See swpra ¶ 19 (“[0]nce Leach is afforded his statutory rights by a circuit court’s review on the merits, this Court will have no jurisdiction to review the circuit court’s decision be*355cause Leach will have lost his ‘aggrieved’ party status.”). However, a. circuit-court opinion has no precedential effect. Cf. Yankton Prod. Credit Ass’n v. Jensen, 416 N.W.2d 860, 862 (S.D.1987). Under the D JA, the next employer to come along that is involved in an actual case can simply ask another circuit court to declare the meaning of earnings. SDCL 21-24-3. Thus, a favorable decision from the circuit court on remand carries no future benefit either. Because Léaeh’s appeal offers no benefit whatsoever — even if successful on remand — this case presents a . classic example of squandered judicial resources.23
Conclusion
[¶ 35.] The Court jumps ■ through a staggering number of hoops in order to grant Leach an appeal. Subscribing to -the Court’s opinion requires concluding: (1) that the Legislature intended to permit the appeal of a ruling in an, uncontested case but not a rule, despite the lack of material distinction between the two; (2) that the Legislature intended the 1977 Amendment to be only half disjunctive, permitting an appeal in an uncontested case if remedies are exhausted but not permitting an appeal of a contested case without exhausting remedies; (3) that the Legislature intended to require a circuit court to determine hypothetical questions of law on appeal but bar it from doing so directly; (4) that the Legislature intended to vest terminal appellate jurisdiction in uncontested cases with the circuit court instead of this Court; (5) that a remedy can exist where there is no injury; and (6) that SDCL 1-26-30’s grant of appellate jurisdiction trumps well-established standing requirements even though other. .appellate-jurisdiction-granting statutes do not. After all of this effort, Leach is still left with an appeal, that will consume judicial resources but offer absolutely no .benefit now or in the future.
[¶ 36.]. Our previous decisions in Home-stake Mining and Small, as well as other portions of the APA and the DJA, establish . that, the 1977 Amendment did not create a right of appeal in an uncontested case. Even if it had, the absence of an alleged injury ' logically precludes the Court’s conclusion that Leach “exhausted administrative remedies.” The absence of an injury also means that Leach has not presented a case or controversy for review; instead, Leach merely seeks to validate his own legal opinion.' Furthermore, an appeal before the circuit court offers no potential benefit to Leach. - For all of the foregoing reasons, the.circuit court properly dismissed Leach’s appeal. Therefore, I .would reverse the circuit court’s vacation of the Department’s ruling but otherwise affirm the court’s dismissal of Leach’s appeal.

. Although the present case is distinguishable from Homestake insofar as it presents a challenge to an agency's interpretation of a statute rather than its own rule, this distinction is not material. There is no discernable reason to conclude that the Legislature intended to deny appellate jurisdiction when an agency interprets its own rule in an uncontested case but grant jurisdiction when it instead interprets a statute.


.. In his petition; Leach states; "This petition allows the Secretary to correct the erroneous rulings of the Department, so that injured workers in the future can receive the benefits to which they are entitled by law.” (Emphasis added.)


. The Court’s conclusory claim that the APA dispels this "false premise” is unsupported. See supra ¶ 14 n. 14, The Court first repeats its earlier holding that SDCL 1-26-15 permits an individual to petition an agency for a declaratory ruling absent an injury. As I have already indicated, I agree that Leach was permitted to petition the Department for a declaratory ruling. However, in the absence of an injury, such is no more a "remedy” for Leach than, for example, the ability to ask for ah advisory opinion from this Court is a "remedy” for the Governor. Simply repeating that Leach has the ability to petition for a declaratory ruling absent an injury completely ignores !the question whether that ability can logically be considered a remedy. Thus, the Court’s reasoning is circular — it assumes that the ability to petition for a declaratory ruling is-an administrative remedy in order to conclude the same, without' addressing how one enforces a right that does not exist or redresses a wrong that has not occurred.
The Court’s argument based on our decision in Dan Nelson, Automotive, Inc. v. Viken, 2005 S.D. 109, ¶ 14, 706 N.W.2d 239, 244, is similarly ineffective. The Court claims that ”[w]e have ... specifically stated that agency declaratory ruling proceedings are an administrative ‘remedy.’ ” In Dan Nelson, Automotive,- the plaintiffs brought an action' for declaratory judgment in the circuit court under SDCL chapter 21-24. Id. ¶ 4, 706 N.W.2d at 241. As the Court correctly points out, an action for declaratory judgment "requir[es] an actual case or controversy in requests for the construction of statutes,” See supra ¶ 11. . Therefore, Dan Nelson, Automotive necessarily involved an injury; In relying on that case, ■ then, the Court’s apparent argument is as follows: a declaratory ruling is a remedy when an injury is present; therefore, a declar*353atory ruling is a remedy when an injury is not present. This non sequitur only highlights the dependency a remedy’s existence has on the presence of an injury.


. Relying solely on the definition of rule from SDCL 1-26-1(8)(b), the' Court claims that .Homestake Mining is inapplicable because it involved the appeal of a rule instead of a ruling. See supra ¶ 14 n. 13. The Court’s reliance on SDCL 1-26-1(8) is misplaced. This definition merely has the effect of exempting a declaratory ruling from the procedural requirements that accompany a formal adoption of rules. See SDCL 1-26-4 (requiring use of “notice, service, and public hearing procedure ... to adopt, amend, or repeal a permanent rule”). In this case, the distinction between a rule (i.e., what a rule says) and a ruling (i.e., what the agency thinks a rule means) is a distinction without significance— both outline an administrative agency's likely course of conduct under the relevant circumstances. Yet, under the Court’s reading of Homestake Mining, a nonaggrieved party would be permitted to appeal the latter but not the former.


. Despite the Court’s suggestion otherwise, the original action in Small was a contested case before an administrative agency (Department . of Social Services). The Smalls attempted to appeal into the circuit court,' but based on a misreading of Homestake Mining, they believed the proper procedure to appeal into the circuit court was by' filing a declaratory-judgment action under SDCL 1-26-14 instead of under SDCL 1-26-30. Small, 2003 S.D. 29, ¶¶ 16-17, 659 N.W.2d at 18-19. We rejected their appeal because they failed to properly appeal DSS’s final decision, and we unanimously held: “Homestake . .¡. stands for the proposition that in contested cases, like the Smalls’, rules can be contested by the appeal authorized by SDCL 1-26-30.” Id. ¶ 19, 659 N.W.2d at 19 (emphasis added). Thus, a careful reading oí Small indicates it is not inapplicable as the Court claims.


. Leach conceded in his petition to the Department that in every actual case in which the question whether a discretionary bonus is included in the statutory definition of earnings under SDCL 62-1-1(6) has arisen, the employers and insurance companies involved . have actually agreed to include discretionary bonuses in their calculations.


. The Court erroneously concludes that this standing argument is based on Article III of the U.S. Constitution. As is evident from this Court’s past decisions cited in this writing, see supra ¶¶ 31-33, the standing requirement is alive and well as a matter of this Court's jurisprudence.
Even so, the Court claims that Kvasnicka, Cable, and Boever are "facially inapposite.” See supra ¶ 14 n. 15. Yet, the applicability of these cases to the present one is obvious. Each of these cases involved ah appellate court refusing to decide an issue presented on appeal for lack of standing. In rejecting this well-established principle, the Court apparently concludes that while this Court can refuse to ‘expend its judicial resources on hypothetical questions, a circuit court serving an appellate function is not similarly permitted to protect its resources.
Even if this writing relied on Article III cases, however, the Court’s reliance on Application of Northern States Power Co., 328 N.W.2d 852 (S.D.1983), is misplaced. Regardless of what our view might have been in 1983, we have since unanimously incorporated federal analysis into our recent decisions. See Cable, 2009 S.D. 59, ¶ 21, 769 N.W.2d at 825-26 (incorporating federal-standing requirements as defined in Lujan, 504 U.S. 555, 112 S.Ct. 2130, and dismissing administrative appeal for lack of standing).


. Neither will Leach be prejudiced if denied an appeal. As noted, Leach does not allege any injury. Furthermore, SDCL 1-26-30 “does not limit utilization of or die scope of judicial review available under other'means of review, redress, or relief, when provided by - • law.” If the meaning of SDCL 62 — 1—1(6) ever arises in.an actual case.in the future, Leach is free to preemptively seek a declaratory judgment under the I)JA or to simply appeal the ' Departments adverse decision in a contested case, .